DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-30 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 11/08/2021 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 11/11/2021, 02/16/2022, and 06/06/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
7.	The specification is objected to because:
 In paragraph [0001] states that the present Application for Patent is a Continuation of U.S. patent application Ser. No.15/933,110, but does not provide the current status of this continuation applications which is U.S Patent No. 11,171,758.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
9.	Claim limitations "--- means for receiving a transport block----; means for receiving an indication to group code blocks ----; and means for transmitting an acknowledgement or negative-acknowledgement for each code block group---," as recited in claim 25 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "means" coupled with functional language without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Therefore, claim elements in this application that use the word "means" (or "step for") and the aforementioned equivalents are presumed to invoke 35 U.S.C. 112(f). 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f) (Pre-AIA  35 U.S.C. 112, sixth paragraph); or
(b)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-9, 13, 14, 16, 17, 21, 25, 26, and 28 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17-23, and 26 of the U.S patent No. 11,171,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each other because the broader instant application claims would have been obvious in view of the narrower reference application claims as shown in the chart and explanation below.
Instant Application No. 17/454,017
U.S Patent No. 11,171,758

Claim 1:
A method for wireless communication, comprising: receiving a transport block that comprises a plurality of code blocks;
 receiving an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting, wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks, and wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks and each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks; and transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication.

Claim 9:
The method of claim 1, wherein the second set of code blocks comprises a remaining set of code blocks that are distributed to one code block group comprising the second quantity of code blocks.
Claim 1:
A method for wireless communication, comprising: receiving a transport block that comprises a plurality of code blocks;
 receiving an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting, wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks; identifying that each code block group comprises a distinct subset of code blocks of the plurality of code blocks based at least in part on the indication, wherein: each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks; and transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication;


and the second set of code blocks comprises a remaining set of code blocks that are distributed to one code block group comprising the second quantity of code blocks.
Claim 2:
The method of claim 1, wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded.
Claim 2:
The method of claim 1, wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded.
Claim 3:
The method of claim 1, wherein: the one or more code block groups of the first quantity of code blocks comprise a first plurality of code block groups of the first quantity of code blocks; and the one or more code block groups of the second quantity of code blocks comprise a second plurality of code block groups of the second quantity of code blocks
Claim 3:
The method of claim 1, wherein: the one or more code block groups of the first quantity of code blocks comprise a first plurality of code block groups of the first quantity of code blocks; and the one or more code block groups of the second quantity of code blocks comprise a second plurality of code block groups of the second quantity of code blocks.
Claim 4:
The method of claim 1, further comprising: receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed.
Claim 4:
The method of claim 1, further comprising: receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed.
Claim 5:
The method of claim 1, wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group.
Claim 5:
The method of claim 1, wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group.
Claim 6:
The method of claim 5, wherein the adjacent sets of two or more code blocks of the plurality of code blocks are adjacent in a time domain or a frequency domain.
Claim 6:
The method of claim 5, wherein the adjacent sets of two or more code blocks of the plurality of code blocks are adjacent in a time domain or a frequency domain.
Claim 7:
The method of claim 1, wherein a code block group comprises multiple code block groups.
Claim 7:
The method of claim 1, wherein a code block group comprises multiple code block groups.
Claim 8:
The method of claim 1, further comprising: identifying a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block, or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof.
Claim 8:
The method of claim 1, further comprising: identifying a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block, or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof.

Claim 13:
An apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a transport block that comprises a plurality of code blocks; 
receive an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting, wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks, and wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks and each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks;  and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication.

claim 21:
The apparatus of claim 13, wherein the second set of code blocks comprises a remaining set of code blocks that are distributed to one code block group comprising the second quantity of code blocks.
Claim 17:
An apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a transport block that comprises a plurality of code blocks; 
receive an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting, wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks; identify that each code block group comprises a distinct subset of code blocks of the plurality of code blocks based at least in part on the indication, wherein: each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks; and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication; 

 the second set of code blocks comprises a remaining set of code blocks that are distributed to one code block group comprising the second quantity of code blocks.
Claim 14:
The apparatus of claim 13, wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded.
Claim 18:
The apparatus of claim 17, wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded.
Claim 16:
The apparatus of claim 13, wherein the instructions are further executable by the processor to: receive an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed.
Claim 19:
The apparatus of claim 17, wherein the instructions are further executable by the processor to: receive an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed.
Claim 17:
The apparatus of claim 13, wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group.
Claim 20:
The apparatus of claim 17, wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group.
Claim 20:
The apparatus of claim 13, wherein the instructions are further executable by the processor to: identify a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block, or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof.
Claim 21:
The apparatus of claim 17, wherein the instructions are further executable by the processor to: identify a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block, or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof.
Claim 25:
An apparatus for wireless communication, comprising: means for receiving a transport block that comprises a plurality of code blocks; means for receiving an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting, wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, wherein the first quantity of code blocks is different from the second quantity of code blocks, and wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks and each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks; and means for transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication.
Claim 22:
An apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a transport block that comprises a plurality of code blocks; receive an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting, wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks, and a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks, and wherein at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups; identify that each code block group comprises a distinct subset of code blocks of the plurality of code blocks based at least in part on the indication, wherein: each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks; and the second set of code blocks comprises a remaining set of code blocks that are distributed to one code block group comprising the second quantity of code blocks; and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication.
Claim 26:
The apparatus of claim 25, wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded.
Claim 23:
The apparatus of claim 22, wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded.
Claim 28:
The apparatus of claim 25, further comprising: means for receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed.
Claim 26:
The apparatus of claim 22, wherein the instructions are further executable by the processor to: receive an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed.


From the table above, claims 1-8, 17-23, and 26 of the reference application contain every limitations of claims 1-9, 13, 14, 16, 17, 21, 25, 26, and 28 of the instant application, and as such the reference application claims anticipates claims of the instant application. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. Therefore, the claims are obvious variations of each other and not patentably distinct. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-8, 10-20, and 22-30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mallik et al. (U.S. PN: 2016/0226643) "herein after as Mallik" in view of Lin (U.S. PN: 2019/0386781). 

As per claim 1:
Mallik substantially teaches or discloses a method for wireless communication, comprising (see Fig. 1): receiving a transport block that comprises a plurality of code blocks (see abstract,  paragraph [0006], herein the transport blocks may be partitioned into CBCs, each of which may include one or more code blocks. A receiving device may attempt to decode a transport bloc); receiving an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting (see paragraph [0014], herein storing a HARQ state corresponding to a set of transmitted CBCs, and Fig. 4), wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks (see paragraph [0006], herein the transmitting device may group CBCs in segments of a transport block according to redundancy version), wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks (see paragraph [0046], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks. Thus, a transport block may be made up of a number of CBCs), wherein the first quantity of code blocks is different from the second quantity of code blocks (see paragraph [0046], herein a transport block may be made up of a number of CBCs, each of which may have the same or different number of code blocks), wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks (see paragraph [0072], herein different transport blocks may have the same or different number of CBCs) and transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4, step 435).
Mallik does not explicitly teach each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks.
However, Lin in same field of endeavor teaches each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks (see paragraph [0005], herein determining, by a terminal device, first quantity information, wherein the first quantity information is information about a number of code block groups included in a transport block, and each code block group includes at least one code block, paragraph [0061], S110, the first quantity information is used to indicate the number of the code block groups included in the scheduled transport block. Or it can be understood that the first quantity information is used to indicate the number of code block groups that the scheduled transport block is divided into, and Figs.1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Mallik with the teachings of Lin by including the first quantity of code blocks comprises a same number of code blocks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the first quantity of code blocks comprises a same number of code blocks would have improved control signaling demodulation performance, and improve system efficiency (see paragraph [0004] of Lin). 

As per claim 2:
 Mallik teaches that the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see abstract, and paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4).

As per claim 3:
 Lin teaches that the one or more code block groups of the first quantity of code blocks comprise a first plurality of code block groups of the first quantity of code blocks (see abstract, paragraph [0007], herein the first quantity information is used to indicate a maximum number of code block groups of a transport block; or the first quantity information is used to indicate a number of the code block groups included in the scheduled transport block); and the one or more code block groups of the second quantity of code blocks comprise a second plurality of code block groups of the second quantity of code blocks (see abstract, and paragraph [0008], herein the second quantity information is used to indicate a total number of bits included in the scheduled transport block; or the second quantity information is used to indicate a number of bits included in each code block group in the scheduled transport block).

As per claim 4:
 Mallik teaches that receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0015], herein instructions for receiving an ACK/NACK response for the set of transmitted CBCs, and updating the HARQ state based at least in part on the ACK/NACK response).

As per claim 5:
Mallik teaches that wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group (see paragraph [0045], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks).

As per claim 6:
 Mallik teaches that wherein the adjacent sets of two or more code blocks of the plurality of code blocks are adjacent in a time domain or a frequency domain (see paragraph [0045], herein A base station may define a transport block by selecting a modulation and coding scheme (MCS) for the transport block, allocating radio resources (e.g., time and frequency) for the transport block).

As per claim 7:
Mallik teaches that wherein a code block group comprises multiple code block groups (see paragraph [0042], herein CBCs within a transport block may be grouped according to redundancy versions).

As per claim 8:
Mallik teaches that identifying a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block, or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof (see paragraph [0045], herein A base station may define a transport block by selecting a modulation and coding scheme (MCS) for the transport block, allocating radio resources (e.g., time and frequency) for the transport block, and picking the number of bits to transmit in the transport block).

As per claim 10:
 Mallik teaches that wherein at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups (see paragraph [0046], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks. Thus, a transport block may be made up of a number of CBCs, each of which may have the same or different number of code blocks).

As per claim 11:
Mallik teaches that wherein the plurality of code blocks are grouped into a first plurality of code block groups and a second plurality of code block groups (see paragraph [0056], herein a transport block may be divided into smaller size data chunks called code blocks, each of which may have a CRC that a UE 115 may use for HARQ. The code blocks may be grouped into CBCs), wherein each code block group of the second plurality of code block groups comprises a code block from each of the first plurality of code block groups (see paragraph [0072], herein transport block 215 may include multiple CBCs, each of which includes a number of code blocks. The CBCs may be grouped into segments according to the redundancy version (RV) of the CBCs).

As per claim 12:
Mallik teaches that wherein each code block of the plurality of code blocks is distributed to a different combination of code block groups (see paragraph [0056], herein a transport block may be divided into smaller size data chunks called code blocks, each of which may have a CRC that a UE 115 may use for HARQ. The code blocks may be grouped into CBCs).

As per claim 13:
Mallik substantially teaches or discloses an apparatus for wireless communication, comprising: a processor; memory coupled with the processor (see paragraph [0009], herein the apparatus may include a processor, memory in electronic communication with the processor); and instructions stored in the memory and operable, when executed by the processor , to cause the apparatus to (see paragraph [0009], herein instructions stored in the memory. The instructions may be executable by the processor to identify a redundancy version of a first CBC for transmission during a TTI, identify a version of a second CBC for transmission during the TTI, and transmit a transport block including the redundancy version of the first CBC and the version of the second CBC during the TTI): receive a transport block that comprises a plurality of code blocks (see abstract,  paragraph [0006], herein the transport blocks may be partitioned into CBCs, each of which may include one or more code blocks. A receiving device may attempt to decode a transport bloc); receive an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting (see paragraph [0014], herein storing a HARQ state corresponding to a set of transmitted CBCs, and Fig. 4), wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks (see paragraph [0006], herein the transmitting device may group CBCs in segments of a transport block according to redundancy version), wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks (see paragraph [0046], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks. Thus, a transport block may be made up of a number of CBCs), wherein the first quantity of code blocks is different from the second quantity of code blocks (see paragraph [0046], herein a transport block may be made up of a number of CBCs, each of which may have the same or different number of code blocks), and wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks (see paragraph [0072], herein different transport blocks may have the same or different number of CBCs); and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4, step 435).
Mallik does not explicitly teach each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks.
However, Lin in same field of endeavor teaches each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks (see paragraph [0005], herein determining, by a terminal device, first quantity information, wherein the first quantity information is information about a number of code block groups included in a transport block, and each code block group includes at least one code block, paragraph [0061], S110, the first quantity information is used to indicate the number of the code block groups included in the scheduled transport block. Or it can be understood that the first quantity information is used to indicate the number of code block groups that the scheduled transport block is divided into, and Figs.1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Mallik with the teachings of Lin by including the first quantity of code blocks comprises a same number of code blocks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the first quantity of code blocks comprises a same number of code blocks would have improved control signaling demodulation performance, and improve system efficiency (see paragraph [0004] of Lin). 

As per claim 14:
Mallik teaches that wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see abstract, and paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4).

As per claim 15:
Lin teaches that wherein: the one or more code block groups of the first quantity of code blocks comprise a first plurality of code block groups of the first quantity of code blocks (see abstract, paragraph [0007], herein the first quantity information is used to indicate a maximum number of code block groups of a transport block; or the first quantity information is used to indicate a number of the code block groups included in the scheduled transport block); and the one or more code block groups of the second quantity of code blocks comprise a second plurality of code block groups of the second quantity of code blocks (see abstract, and paragraph [0008], herein the second quantity information is used to indicate a total number of bits included in the scheduled transport block; or the second quantity information is used to indicate a number of bits included in each code block group in the scheduled transport block).

As per claim 16:
Mallik teaches that wherein the instructions are further executable by the processor to: receive an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0015], herein instructions for receiving an ACK/NACK response for the set of transmitted CBCs, and updating the HARQ state based at least in part on the ACK/NACK response).

As per claim 17:
 Mallik teaches that wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group (see paragraph [0045], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks).

As per claim 18:
Mallik teaches that wherein the adjacent sets of two or more code blocks of the plurality of code blocks are adjacent in a time domain or a frequency domain (see paragraph [0045], herein A base station may define a transport block by selecting a modulation and coding scheme (MCS) for the transport block, allocating radio resources (e.g., time and frequency) for the transport block).

As per claim 19:
 Mallik teaches that wherein a code block group comprises multiple code block groups (see paragraph [0042], herein CBCs within a transport block may be grouped according to redundancy versions).

As per claim 20:
Mallik teaches that wherein the instructions are further executable by the processor to: identify a grouping of the code blocks of the plurality of code blocks based at least in part on a type of service associated with the transport block, or a modulation and coding scheme (MCS) used to transmit the transport block, or a combination thereof (see paragraph [0045], herein A base station may define a transport block by selecting a modulation and coding scheme (MCS) for the transport block, allocating radio resources (e.g., time and frequency) for the transport block, and picking the number of bits to transmit in the transport block).

As per claim 22:
Mallik teaches that wherein at least one of the code blocks of the plurality of code blocks is included in two or more code block groups of a plurality of code block groups (see paragraph [0046], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks. Thus, a transport block may be made up of a number of CBCs, each of which may have the same or different number of code blocks).

As per claim 23:
Mallik teaches that wherein the plurality of code blocks are grouped into a first plurality of code block groups and a second plurality of code block groups (see paragraph [0056], herein a transport block may be divided into smaller size data chunks called code blocks, each of which may have a CRC that a UE 115 may use for HARQ. The code blocks may be grouped into CBCs), wherein each code block group of the second plurality of code block groups comprises a code block from each of the first plurality of code block groups (see paragraph [0072], herein transport block 215 may include multiple CBCs, each of which includes a number of code blocks. The CBCs may be grouped into segments according to the redundancy version (RV) of the CBCs).

As per claim 24:
 Mallik teaches that wherein each code block of the plurality of code blocks is distributed to a different combination of code block groups (see paragraph [0056], herein a transport block may be divided into smaller size data chunks called code blocks, each of which may have a CRC that a UE 115 may use for HARQ. The code blocks may be grouped into CBCs).

As per claim 25:
 Mallik substantially teaches or discloses an apparatus for wireless communication, comprising (see Fig. 1): means for receiving a transport block that comprises a plurality of code blocks (see abstract,  paragraph [0006], herein the transport blocks may be partitioned into CBCs, each of which may include one or more code blocks. A receiving device may attempt to decode a transport bloc);; means for receiving an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting (see paragraph [0014], herein storing a HARQ state corresponding to a set of transmitted CBCs, and Fig. 4), wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks (see paragraph [0006], herein the transmitting device may group CBCs in segments of a transport block according to redundancy version), wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks (see paragraph [0046], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks. Thus, a transport block may be made up of a number of CBCs), wherein the first quantity of code blocks is different from the second quantity of code blocks (see paragraph [0046], herein a transport block may be made up of a number of CBCs, each of which may have the same or different number of code blocks), and wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks (see paragraph [0072], herein different transport blocks may have the same or different number of CBCs); and means for transmitting an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4, step 435).
Mallik does not explicitly teach each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks.
However, Lin in same field of endeavor teaches each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks (see paragraph [0005], herein determining, by a terminal device, first quantity information, wherein the first quantity information is information about a number of code block groups included in a transport block, and each code block group includes at least one code block, paragraph [0061], S110, the first quantity information is used to indicate the number of the code block groups included in the scheduled transport block. Or it can be understood that the first quantity information is used to indicate the number of code block groups that the scheduled transport block is divided into, and Figs.1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Mallik with the teachings of Lin by including the first quantity of code blocks comprises a same number of code blocks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the first quantity of code blocks comprises a same number of code blocks would have improved control signaling demodulation performance, and improve system efficiency (see paragraph [0004] of Lin). 

As per claim 26:
Mallik teaches that wherein: the acknowledgement indicates that code blocks within a code block group were successfully decoded; and the negative-acknowledgement indicates that at least one code block in a code block group was not successfully decoded (see abstract, and paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4).

As per claim 27:
 Lin teaches that, wherein: the one or more code block groups of the first quantity of code blocks comprise a first plurality of code block groups of the first quantity of code blocks (see abstract, paragraph [0007], herein the first quantity information is used to indicate a maximum number of code block groups of a transport block; or the first quantity information is used to indicate a number of the code block groups included in the scheduled transport block); and the one or more code block groups of the second quantity of code blocks comprise a second plurality of code block groups of the second quantity of code blocks (see abstract, and paragraph [0008], herein the second quantity information is used to indicate a total number of bits included in the scheduled transport block; or the second quantity information is used to indicate a number of bits included in each code block group in the scheduled transport block).

As per claim 28:
Mallik teaches that means for receiving an indication of a number of code block groups to be formed, wherein code blocks of the plurality of code blocks are grouped based at least in part on the indication of the number of code block groups to be formed (see paragraph [0015], herein instructions for receiving an ACK/NACK response for the set of transmitted CBCs, and updating the HARQ state based at least in part on the ACK/NACK response).

As per claim 29:
Mallik teaches that wherein adjacent sets of two or more code blocks of the plurality of code blocks are within a same code block group (see paragraph [0045], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks).

As per claim 30:
 Mallik substantially teaches or discloses a non-transitory computer-readable medium storing code for wireless communication (see paragraph [0010], herein anon-transitory computer-readable medium storing code for communication at a wireless device is described. The code may include instructions executable to identify a redundancy version of a first CBC for transmission during a TT), the code comprising instructions executable by a processor to (see paragraph [0009], herein the instructions may be executable by the processor to identify a redundancy version of a first CBC for transmission during a TTI): receive a transport block that comprises a plurality of code blocks (see abstract,  paragraph [0006], herein the transport blocks may be partitioned into CBCs, each of which may include one or more code blocks. A receiving device may attempt to decode a transport bloc); receive an indication to group code blocks of the plurality of code blocks of the transport block for feedback reporting (see paragraph [0014], herein storing a HARQ state corresponding to a set of transmitted CBCs, and Fig. 4), wherein a first set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a first quantity of code blocks (see paragraph [0006], herein the transmitting device may group CBCs in segments of a transport block according to redundancy version), wherein a second set of code blocks of the plurality of code blocks are grouped into one or more code block groups comprising a second quantity of code blocks (see paragraph [0046], herein code blocks may be grouped together to form code block clusters (CBCs); for instance, a CBC may be an aggregation of one or more code blocks. Thus, a transport block may be made up of a number of CBCs), wherein the first quantity of code blocks is different from the second quantity of code blocks (see paragraph [0046], herein a transport block may be made up of a number of CBCs, each of which may have the same or different number of code blocks), and wherein each code block group comprises a distinct subset of code blocks of the plurality of code blocks (see paragraph [0072], herein different transport blocks may have the same or different number of CBCs); and transmit an acknowledgement or negative-acknowledgement for each code block group based at least in part on the indication (see paragraph [0006], herein A receiving device may attempt to decode a transport block and send acknowledgement (ACK) and negative-acknowledgment (NACK) information to the transmitting device based on the whether each CBC was successfully decoded, and Fig. 4, step 435).
Mallik does not explicitly teach each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks.
However, Lin in same field of endeavor teaches each code block group of the one or more code block groups comprising the first quantity of code blocks comprises a same number of code blocks (see paragraph [0005], herein determining, by a terminal device, first quantity information, wherein the first quantity information is information about a number of code block groups included in a transport block, and each code block group includes at least one code block, paragraph [0061], S110, the first quantity information is used to indicate the number of the code block groups included in the scheduled transport block. Or it can be understood that the first quantity information is used to indicate the number of code block groups that the scheduled transport block is divided into, and Figs.1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Mallik with the teachings of Lin by including the first quantity of code blocks comprises a same number of code blocks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the first quantity of code blocks comprises a same number of code blocks would have improved control signaling demodulation performance, and improve system efficiency (see paragraph [0004] of Lin). 

Allowable Subject Matter
12.	Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also to overcome the double patenting rejection.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112